Citation Nr: 0406420	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from a June 1998 rating decision 
of the Department of Veterans Affairs (VA), St. Petersburg, 
Florida, regional office (RO).  

In August 2000, the Board remanded the claim for additional 
development.  Subsequently, a November 2001 rating action 
continued the prior denial.

As per a request by the veteran's representative in the 
February 2004 informal hearing presentation, the issue of 
entitlement to service connection for coronary artery disease 
on both a direct and secondary basis is hereby referred to 
the RO for initial consideration.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Cold weather exposure is consistent with the veteran's 
active service in Alaska and Canada.

3.  The medical evidence supports an etiologic relationship 
between the veteran's current peripheral vascular disease of 
the lower extremities and cold injury during service; a VA 
vascular surgeon, a VA physician, and private foot surgeon 
have each assessed the current peripheral vascular disease of 
the lower extremities to be secondary to frostbite and/or 
cold injury.


CONCLUSION OF LAW

Peripheral vascular disease of the lower extremities was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of entitlement to 
service connection for peripheral vascular disease of the 
lower extremities, it is the Board's conclusion that the new 
law does not preclude the Board from adjudicating the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran in granting the veteran's 
claim of service connection for peripheral vascular disease 
of the lower extremities, and the decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The veteran was stationed in Alaska and Canada during his 
wartime service in the 1940's.  He has reported that he 
suffered cold injury to his feet during periods of guard 
duty.  The available service medical records do not mention 
the presence of frostbite.  However, the veteran has 
submitted numerous buddy and lay statements in support of his 
recollection of cold injury to his feet during service.  

In its previous consideration of the claim in August 2000, 
the Board concluded, having reviewed the buddy and lay 
statements and taking into consideration that he was 
stationed in the predominantly cold weather climates of 
Alaska and Canada during his period of active duty service, 
that the veteran had presented credible lay evidence of the 
incurrence of cold injury in service.  38 C.F.R. § 3.303(a) 
(2003).  The Board then remanded the case for a VA 
examination to determine the etiology of his current 
peripheral vascular disease.  

A VA examination was conducted in November 2000.  The 
examiner diagnosed cold injury to both lower extremities, and 
peripheral vascular disease.  He stated that "unless there 
is evidence to the contrary," in his view there was no 
"direct relationship" between the frostbite injury of the 
feet and the current predominantly large vessel arterial 
disease of the lower extremities.  

A VA examination in April 1998 diagnosed peripheral vascular 
disease of the lower extremities secondary to frostbite.  A 
June 2001 report from J.E., D.P.M., a Board certified foot 
and ankle surgeon, included the assessment of peripheral 
vascular disease secondary to frostbite.

In order to resolve the conflicting medical opinions of 
record, the Board obtained an opinion from a VA vascular 
surgeon, J.M.W., M.D., in July 2003.  Dr. W. stated that:

In my opinion, claimant's peripheral 
vascular disease is as likely as not to 
be associated with his history of thermal 
injury.  I can not comment on the "pain 
and burning" in the feet as it relates 
to patient's history, as this may 
represent neurologic injury as a direct 
or indirect result of prior thermal 
injury.  The patient's symptoms of pain 
in the calves with increasing ambulation 
and which is relieved by rest are typical 
for mild to moderate peripheral vascular 
disease, an entity which is not uncommon 
in this patient's age group.  Moreover, 
claimant's disease (documented by 
symptoms as well as physical examination) 
does not arise from prior thermal injury, 
but rather from other, well known, risk 
factors for peripheral arterial disease- 
namely, tobacco use, hypertension, 
diabetes, hyperlipidemia, 
hypercholesterolemia, and 
hyperhomocysteinemia.

In an effort to clarify this apparently self-contradictory 
statement, the Board requested that Dr. W. prepare an 
addendum to his opinion.  In January 2004, he provided the 
following statement:

(1) In my opinion, claimant's peripheral 
vascular disease is as likely as not to be 
associated with his history of thermal 
injury.  I can not comment of the "pain 
and burning" in the feet as it relates to 
patient's history, as this may represent 
neurologic injury as a direct or indirect 
result of prior thermal injury.  While 
these symptoms can sometimes represent 
peripheral vascular disease, the more 
likely explanation is the prior history of 
thermal injury.

(2) The patient's symptoms of pain in the 
calves with increasing ambulation and 
which is relieved by rest are typical for 
mild to moderate peripheral vascular 
disease, an entity which is not uncommon 
in this patient's age group.  This is 
consistent with other aspects of his 
medical history, in that he is at risk for 
the development of peripheral vascular 
disease.

Thus, the patient has two sets of symptoms 
(foot pain and calf pain), one of which 
(foot pain) is as more likely than not 
related to prior thermal injury and other 
(calf pain) which is most likely related 
to peripheral vascular disease, an 
acquired degenerative disease.

As noted above, the Board accepts that the veteran suffered a 
cold injury during his service in Alaska and Canada during 
the 1940's.  The medical record in this case contains 
divergent opinions as to the relationship between his current 
peripheral vascular disease of the lower extremities and the 
cold injury during service.  The most recent VA examination 
report concluded that "unless there is evidence to the 
contrary" there was no direct relationship between the 
frostbite injury of the feet and the current arterial disease 
of the lower extremities.  However, the veteran's treating 
private foot surgeon and the April 1998 VA examiner have both 
assessed the current peripheral vascular disease of the lower 
extremities to be secondary to frostbite.  

Finally, the opinions of Dr. W., the VA vascular surgeon, 
which were obtained in order to clarify the evidentiary 
picture, are so internally inconsistent as to essentially 
make no sense.  Dr. W.'s opinion that the veteran's 
"peripheral vascular disease is as likely as not to be 
associated with his history of thermal injury," does not 
square with his subsequent statement that the veteran "has 
two sets of symptoms (foot pain and calf pain), one of which 
(foot pain) is as more likely than not related to prior 
thermal injury and other (calf pain) which is most likely 
related to peripheral vascular disease, an acquired 
degenerative disease."  

Resolving the conflict in Dr. W.'s opinions in the veteran's 
favor per 38 C.F.R. § 3.102, and considering them along with 
the favorable statements of the VA physician in April 1998 
and the private foot surgeon, the Board concludes that the 
evidence of record is at least in equipoise and warrants a 
grant of service connection for peripheral vascular disease 
of the lower extremities.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


ORDER

Service connection for peripheral vascular disease of the 
lower extremities is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



